Mr. Justice Carnes delivered the opinion of the court. 4. Contracts, § 69*—when moral obligation is insufficient consideration. Where an agent for the sale of the capital stock of a company made a sale of the stock upon his promise to the purchaser to resell within a certain time for the purchaser’s benefit,' which he did not do, held that there would be no legal obligation upon the company to refund the money paid by such purchaser and no sufficient moral obligation to furnish a consideration for the company’s promise to refund it.